9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 1 of 10
                                                                                            - Sports Illustrated




    HOME          NFL        NFL

Complicated Truth Behind Will Smith's Killing
To understand the truth behind Will Smith's death you need to learn more about both
Smith and Cardell Hayes—about both the Saint and the 'thug.'

RICHARD O'BRIEN · OCT 11, 2016


The evening of April 9, 2016, was a pleasant one in New Orleans: clear and mild, with temperatures in the mid-
60s and low humidity, a welcome gift from spring before the long, steamy summer.

Typical of a Saturday night, folks were enjoying themselves in restaurants and clubs, on the streets and in
parks. Thousands had spent the afternoon at French Quarter Fest, an annual event showcasing every sound
from Afro-funk to zydeco, every NOLA cuisine from oyster po’ boys to bananas-foster bread pudding. Come
nightfall, the opportunities for diversion and connection were spread across the city. The Quarter was still
teeming, mostly with tourists flowing in a stream of booze and beads along Bourbon Street. Down on
Frenchmen, soul singer John Boutte had finished his set at d.b.a. and handed the stage to bluesman Little
Freddie King. Over in the Warehouse District, the Hot 8 Brass Band was jamming at the Howlin’ Wolf.
Everywhere, the bars and restaurants were humming.

Then, half an hour before midnight, as happens with wrenching regularity in the city that care famously
forgot, violence introduced a jarring note. The scene: Sophie Wright Place, not far from the corner of Felicity
Street, in the Lower Garden District, a quiet neighborhood about a mile and a half south of the Quarter. The
crime: a collision at a stoplight, followed by angry shouting and then gunfire. A black male, shot eight times,
lay dead halfway inside his vehicle. Nearby, a young black man stood in handcuffs.

It was an all-too-familiar tableau in a city that consistently has one of the highest murder rates in the country,
almost nine times the national average, the vast majority of both victims and perpetrators being African-
American males. (Although the number of homicides in the city has declined over the past decade, shootings
remain a seemingly daily reality; 59 were reported in March and early April.) The incident on Sophie Wright
Place could have passed almost unnoticed. “It happens every day,” one bystander told The Times-Picayune less
than 24 hours later, at the scene of the city’s next fatal shooting, this one of a 31-year-old black male in the
hard-edged Seventh Ward. “Either somebody getting killed or shot.”

But almost immediately the shooting on April 9 registered as something different. This wasn’t just “somebody”
getting killed. The man lying dead, his body doused in flashing police lights, was 34-year-old Will Smith, a 6' 3",
280-pound former defensive end for the Saints, the sack leader on a team that in 2010 brought a first Super
Bowl title to a city still healing from Hurricane Katrina. Smith had remained in New Orleans after his
retirement in ’13, living with his wife, Racquel, and three children. This was a celebrated and widely admired
figure.



                                                                                                                           5
https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                                 1/10
9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 2 of 10
                                                                                            - Sports Illustrated

The news of Smith’s death spread rapidly, details filling in by the minute. According to the first reports, police
said Smith had been driving east with Racquel when their Mercedes SUV was rear-ended by a Hummer H2,
causing him to ram into a dark Chevrolet Impala just ahead. Reportedly, Smith got out of his SUV and
“exchanged words,” a police spokesperson said, with the driver of the Hummer, “at which time the driver of
the Hummer produced a handgun and shot [Smith] multiple times and his wife twice in the right leg.” Will was
pronounced dead at the scene. Racquel was transported to a nearby hospital and a male suspect was taken
into custody.

Photos accompany-ing the first stories showed the suspect, identified as 28-year-old Cardell Hayes, a lifelong
resident of New Orleans, being led away by police, and later in his mug shot. He appeared a hulking figure—6'
6" according to the height chart—with dreadlocks and a wild beard, staring impassively ahead. The images
and the initial accounts all fit a ready template: A seemingly minor incident escalated into a bloody
confrontation, a beloved public personality and family man falling victim to a road rage encounter with a gun-
toting assailant in a city awash with lawlessness and far too many weapons. (It didn’t take long for the word
thug to appear in online comments.) After all, in the seven days leading up to Smith’s death, New Orleans
police had responded to more than 40 carjackings and armed robberies.

But the truth is almost certainly more complicated, and in ways even more tragic. For almost immediately
there arose a shifting narrative full of contradictions and unanswered questions, all bound up with issues of
celebrity and privilege and the realities of life in a deeply stratified city, where too many citizens still live with
a very real form of post-traumatic stress disorder. The truth requires learning much more about both Will
Smith and Cardell Hayes—about both the Saint and the “thug.”

*****

Half a year has passed since Smith became New Orleans’s 32nd homicide of 2016. There have been 100 more
since. Racquel, known to friends as Rockie, is recovering from her wounds, no longer walking with a cane but
still struggling to come to terms with the reality of raising three children without the man who was, in the
words of one friend, “the rock of that family.” At Smith’s alma mater, Ohio State, a tree was planted in his
memory, and this season the Saints are playing with helmet decals bearing his name and jersey number, 91.

Hayes, meanwhile, remains locked up in Orleans Parish Prison, held on a $1.75 million bond, having been
indicted for second-degree murder and attempted second-degree murder, along with lesser charges. The
father of a five-year-old son, Hayes has pleaded not guilty. He is scheduled to go on trial on Dec. 1.

From the very start Peter Thomson, a lawyer for the Smith family, and prosecutors have laid out a case in
which Hayes was the sole aggressor and Smith the blameless victim. They allege that following a minor traffic
incident, Hayes pursued Smith and intentionally rammed him, then got out and, after a violent outburst, shot
Racquel, then Will. “This was cold-blooded murder,” Thomson said on April 13.

Hayes’s attorneys have never denied that Hayes shot Smith. But Louisiana, like an increasing number of states,
has a strong stand-your-ground law, under which a homicide “is justifiable . . . when committed in self-defense
by one who reasonably believes that he is in imminent danger of losing his life or receiving great bodily harm
and that the killing is necessary to save himself from that danger.” Hayes’s attorneys maintain that their client
was indeed in fear for his life when he pulled the trigger—that after a hit-and-run by Smith, Hayes followed
the Mercedes seeking to get a license number and ran into that car only when Smith stopped suddenly. At that
point, the attorneys contend, Smith and others in his party—drunk and perhaps on drugs, they say—attacked
Hayes and his passenger, 30-year-old Kevin O’Neal. In their version, Hayes fired only when Smith reached for
his own weapon.

O’Neal, a boilermaker by trade (he’s a member of Local 37), a community activist and a lifelong friend of
Hayes’s, has no doubt about what happened. “Cardell saved my life,” he says. O’Neal believes the prosecution
has taken such a hard line—and the media have paid so much attention—because of the victim’s celebrity.
“This is New Orleans,” he says. “People get killed down here every day and you don’t hear nothing. Cardell
stood his ground like you’re supposed to be able to. They’re putting one man’s life above another man’s life
when everyone’s supposed to be equal. This is all because Will Smith was an NFL star, not just another n-----.”
https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                             2/10
9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 3 of 10
                                                                                            - Sports Illustrated

In a press conference three days after the shooting, lead defense lawyer John Fuller said, “Hayes was not the
aggressor. My client is legally not guilty of second-degree murder or attempted murder.”

Whether that proves true in Judge Camille Buras’s courtroom will hinge on which version of the events on
April 9 the jury believes—and that will likely hinge on which version of each man the jury accepts.

*****

Like the former NFL star that he admits shooting, Cardell Hayes had been a standout defensive lineman. At
Warren Easton High he made Scout.com’s Louisiana Fab 50 for the class of 2005 as a 6' 4" 280‑pound D-tackle.
His line coach from that time, Darren Martin, recalls that Hayes had “great feet” and that he was “extremely
coachable.”

Founded in 1843 to educate boys from working-class families, Warren Easton was the first high school in the
state. It was integrated only in 1967; 10 years later it was designated as a fundamental magnet school. “Cardell
and I didn’t go to some public school in the hood,” says O’Neal, who competed alongside Hayes on the Fighting
Eagles’ football team. “In 2005 [Easton was] awarded a blue ribbon for academic achievement. That was a big
deal—a testament to what the school is about.”

Despite its academic focus, Easton has a strong football heritage, and on a team with a wealth of talent Hayes
stood out for more than just his size and skills. “We had some knuckleheads, but he wasn’t one of them,” says
Martin. “He won’t like me saying this, but Cardell was a mama’s boy. His mom and little sister, they were at
every game, every practice. And Mom, she didn’t play. She’d get mad at me if I wasn’t playing Cardell or if she
thought I was riding him. She was always there for him, and he knew that.”

Martin says Hayes was recruited by a number of Southwestern Athletic Conference schools before enrolling at
Southeastern Louisiana in 2005. Then, on Aug. 29 that year, Hurricane Katrina made landfall. “We were on
campus [in Hammond, just north of New Orleans] when the storm hit, and we spent that fall going back and
forth,” recalls Melvin Russell, a boyhood friend of Hayes’s who also attended the school. “[Cardell] was trying
to rebuild his mama’s house and it affected him just like it affected everyone else.”

Something else that year also had a lasting impact on Hayes’s life. On the day after Christmas his 38-year-old
father, Anthony, was killed, shot nine times by at least three NOPD officers after being surrounded by more
than a dozen and repeatedly pepper-sprayed. The elder Hayes, who had a history of mental illness, had
reportedly argued with a Walgreens employee on St. Charles Avenue (less than a mile from where his son
would kill Will Smith) and then, according to city attorneys, lunged at police with a pocketknife, at which point
they opened fire. Cardell and his sister, Tyiece Baptiste-Howard, filed separate wrongful death suits, arguing
that police should have used nonlethal methods. The city settled both suits in 2011.

Hayes never did play football at Southeastern. Juggling family responsibilities in the wake of the dual
tragedies, he focused instead on his education. A business major, he ultimately left Hammond just a semester
and a half short of his degree. In 2013 he founded his own company, Xtreme Towing and Recovery, and a year
later he started a dog-breeding business, Pocket Monster Bullies. In ’15 he returned to the sport he loved,
joining the Crescent City Kings, a semipro team in the Gridiron Developmental Football League. Alongside
O’Neal again, Hayes and the Kings made it to the GDFL title game that season, losing to the Nashville Storm.

Says O’Neal, “That was the most fun I’ve had playing football in my life. I was with my Soul again”—here
employing the term he and Hayes use to refer to each other—“and we were playing the game as grown men.”
One of the Kings’ coaches, Fred Washington, described Hayes to USA Today as a “good football player, a good
person,” adding that he “never demonstrated a temper—not in my presence.’’

That the actions described by prosecutors are uncharacteristic of Hayes, who along with O’Neal was a
volunteer coach for the Pontchartrain Park Patriots, a team of seven- and eight-year-olds, is a common refrain
from those who know him best. Bryant Lee, who owns Pra_LEES restaurant in the Seventh Ward, and who has
known Hayes for more than 15 years, says, “They got one image [of Hayes] they’re trying to project, one story
line they’re trying to portray. The public should see he’s a totally different guy.”

https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                             3/10
9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 4 of 10
                                                                                            - Sports Illustrated

Hayes’s only previous known brush with the law came in 2010 when he was stopped by New Orleans police for
failing to use a turn signal and for having a broken license-plate light. He informed officers that he had a gun
in the car, and while Louisiana is an open-carry state, because officers also found a bottle of Tylenol with
codeine for which Hayes did not have a prescription, he was charged with illegally possessing a weapon.
Hayes ultimately pleaded guilty to two misdemeanors and received a six-month suspended sentence.

“He was never the aggressor in anything,” Russell says of Hayes. “He was big and he was strong, but he was
like a giant teddy bear.” That’s how Hayes got his nickname, Bear.

Hayes’s old line coach, Martin, is also a Baptist minister who regularly tends to inmates at Orleans Parish
Prison, and in the months since Hayes was jailed he has visited and video-chatted with him several times. “It’s
been rough,” Martin says, “but his faith is growing. The monster that they’re portraying in the media is not the
kid I know.”

Lance Rouzan, who owns a barbershop on the corner of Ursulines Avenue and North Dorgenois Street in the
Tremé neighborhood, agrees. Hayes, he says, is a friend who would stop by almost every day, sometimes for a
trim, sometimes to get his son, C.J., a haircut—but more often just to hang out. “Bear is a gentle giant,” Rouzan
said on a warm Saturday in early June, Saints posters pinned up on the walls around him. “He’s intelligent,
hardworking. . . . He’s not some dumb football player.”

Anthony Williams stood nearby, working on the morning’s only customer, administering a small clip here, a
careful buzz there. “Listen,” he said, “we’re from New Orleans. We know all kinds of guys—guys who, if we’d
heard that they shot Will Smith the way the police say it happened, we’d have believed it in a second and said,
‘That’s just their M.O.’ But not Bear.”

Williams set aside the clipper and pulled down his collar to show a tattoo, 1708, on his neck. It was, he said, the
badge number of his cousin Daryle Holloway, an NOPD officer who was shot and killed by a prisoner he’d been
transporting. “We know there are criminals in this city,” Williams said. “We don’t stand for that. But we also
want the police to do right.”

According to Williams and Rouzan, Hayes came by their shop twice on April 9, the first time a little before
noon. He’d called ahead, as he was known to do, and said to Williams, “Hey, big brother, order me a pizza,” so
that it would be there when he arrived. “By the time he got here it was just me and Lance,” said Williams. “He
ate his pizza and I cut his hair—I just lined the edges and then his beard. Bear was happy, man.”

After that, according to Williams, Hayes drove back to New Orleans East, where he lived with Tiffany LaCroix
and their son, C.J., to clean up before returning to the barbershop around 10 that evening.

“It was the weekend,” said Williams, “and we were all planning to go out. [Back at the shop that evening] Bear
got a call and he got this big smile on his face. There was a house party uptown. Lance and I still had
customers, about two heads each—it takes anywhere between 19 minutes and 45 minutes to cut a head—so
come about 10:30, Bear said he and [O’Neal] would drive uptown, check it out and give us a call.” That call
never came.

Williams and Rouzan learned first that Smith had been shot and killed, and then that Hayes had been named
as the shooter and taken in. Since then Williams has been working to bolster his friend’s defense. He’s helped
print up free bear T-shirts and fliers, and along with Hayes’s sister started a Facebook page, Release Cardell
Hayes. He organized two bike rides—one of them on Aug. 26, Hayes’s 29th birthday—to spread awareness of
the case and to raise funds to support Hayes and his family. Williams wants, he says, to “help level the playing
field in a case that’s got all these powerful interests—the Saints, the NFL, NOLA tourism—all stacked against
one man.”

Back at the shop, Williams shook his head. “This s--- is wrong. It’s so wrong it’s like wrong spelled the wrong
way.”

*****

https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                             4/10
9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 5 of 10
                                                                                            - Sports Illustrated

Will Smith was not from New Orleans; he was born in Queens and raised in Utica, N.Y., before playing four
years in Columbus, where he was a first-team All-America as a senior, in 2003. But from the time the Saints
took him with the 18th pick in the ’04 draft, he was a fixture in the city that adopted him. He played nine
seasons in New Orleans and made the Pro Bowl in ’06; in ’08 he signed a six-year, $70 million contract that
made him the third-highest-paid player at his position. That same year he and Racquel married in a ceremony
at the Ritz-Carlton downtown. Two seasons later he earned his Super Bowl ring in a game that remains a
profound touchstone for New Orleanians of every neighborhood, class and color.

During his playing days Smith was a fixture on the nightlife scene, frequenting trendy and exclusive
restaurants and clubs with other Saints, including Pierre Thomas, Reggie Bush and Roman Harper. And while
a number of sources say Smith was known to get rowdy or confrontational at times when he’d been drinking—
a former employee at the since-closed Whiskey Blue bar at the W Hotel recalls Smith being temporarily
banned after one incident—there was never any reported police involvement. Indeed, one former club owner
describes Smith as “the embodiment of dignity, a guy who understood his role as an ambassador for the
Saints.”

In that capacity Smith was active during and after his career in a number of charities, including his Where
There’s a Will There’s a Way Foundation, which mentors at-risk kids and provides them with educational and
athletic opportunities. Every year he and Racquel hosted an event, the Smith Family Christmas, at which 60
families received gifts, a holiday meal and a tour of the Saints’ practice facility. He was also evidently attuned
to the city’s struggles. In 2012, in reaction to a series of killings, Smith tweeted, “Wow, 20 murders in 26 days?
New Orleans . . . please stop the violence.”

Less prominent in the early coverage of Smith’s death: In 2011 he served a two-game suspension for using a
banned diuretic, and in ’12 he drew a four-game ban for his involvement in the Saints’ Bountygate scandal.
(The latter suspension was later overturned on appeal.) The largest off-field blot on Smith’s image, however,
was in ’10, when he was arrested and charged with domestic battery in Lafayette, La., Racquel’s hometown.
According to a police report, the couple got into an argument outside a club at 2 a.m., and Will dragged
Racquel down the sidewalk by her hair. The day after the alleged incident, Racquel tweeted, “My husband and
I are fine and this was all bs.” She added, “Love conquers all . . . It’s just so sad that he is in the public eye and
everything is magnified.”

The charge against Smith was dismissed after he participated in counseling and performed more than 60
hours of community service.

*****

Almost from the moment of the shooting on April 9, details of the evening’s time line have been in dispute,
with Hayes’s attorneys challenging the prosecution’s account at every step, while also seeking to undercut
Smith’s public image.

According to Thomson and prosecutors, Will and Racquel spent the afternoon of April 9 at French Quarter
Fest. Indeed, that afternoon Will posted a photo on Instagram of himself and his wife, the Mississippi River in
the background, along with the caption, “Having a blast at the #fqf2016.” After that the couple reportedly had
dinner at Ruth’s Chris Steak House, just outside the Quarter. Fuller, Hayes’s attorney, submitted subpoena
requests for surveillance footage from that restaurant, as well as from a pair of French Quarter strip clubs,
saying that “numerous sources” had reported seeing Will and Racquel there before their dinner. Speaking to
The Times-Picayune, Fuller said the subpoenas were “an effort to ensure that the jury receives the big picture
of what happened that night, as opposed to isolating this entire case down to a matter of seconds.” Thomson
called the alleged strip club sightings “absolutely false” and, according to Hayes’s other attorney, Jay Daniels,
no video was found supporting the claim. A request for video from Ruth’s Chris is still pending.




https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                             5/10
9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 6 of 10
                                                                                            - Sports Illustrated

Around 9 p.m. Will and Racquel met up with friends—including ex-running back Thomas and Billy Ceravolo, a
retired NOPD captain (and, coincidentally, one of the officers named in Hayes’s suit following his father’s
death)—at Sake Cafe on Magazine Street, less than a mile uptown from where Will would be gunned down.
That restaurant’s general manager, Dave Matherne, told CNN.com three days later that the Smiths’ table of
seven “shared three bottles of wine and about $400 in high-end sushi,” and that “they weren’t drunk or even
tipsy.” Subsequently, in court on June 29, Matherne provided an itemized receipt indicating that the party in
fact totaled 11 people and that they paid for $184 in wine and $172.50 in liquor, including shots of vodka and
top-shelf tequila.

Matherne also told the court that surveillance footage from the restaurant that night had been automatically
overwritten. Detectives, he said, had not requested the footage until it was too late. The revelation that the
NOPD had waited five days to examine the Smiths’ last known stop before the shooting prompted Daniels to
suggest the department was interested only in building a strong case against Hayes. “We can ask questions,” he
said, “about the thoroughness of the investigation.”

The Smiths’ party left Sake Cafe just after 11. Will and Racquel were in their Mercedes, along with, according
to Thomson, another couple, later reported to be their neighbors Richard and Rebecca Hernandez, though that
hasn’t been verified. Nor has it been indisputably determined where Ceravolo and Thomas were at that point.
Another member of the group, Rebecca Hernandez’s brother, Jonathan Whipple, drove ahead in an Impala.

Both sides agree that Will Smith was behind the wheel of the Mercedes. And while Thomson initially said
Smith was not “inebriated to the point” he couldn’t drive that night, a toxicology report revealed a blood-
alcohol level of .235, nearly three times Louisiana’s legal limit.

While Smith and his party were enjoying themselves at Sake Cafe, Hayes was with O’Neal, who, like Smith, had
spent the afternoon at French Quarter Fest. The two friends drove Hayes’s Hummer to the supposed house
party uptown in the Carrollton-Riverbend neighborhood. “Turned out it was just a few people,” says O’Neal.
“We sat around about 30, 45 minutes. We didn’t drink nothing, eat nothing—just talked. . . . Well, I mostly
talked. Cardell is more shy. When you’re a big guy and you come into a room, people look at you and expect
you to be this big, loud presence. But Cardell’s a quiet guy.”

O’Neal says that he and Hayes left, planning to return to the barbershop and then continue the evening at
Tipitina’s, a club back uptown. “We were going down Magazine [Street],” O’Neal recalls. “We were listening to
Lil Boosie’s station on Pandora. Normally I listen to reggae, but to set the mood I was happy to play some rap. I
had my dashiki on; [Cardell] had his dashiki on. Bear wasn’t really into that Afrocentric thing, but when he put
it on his demeanor went up. We were feeling so good. Life was great.”

About a half mile down Magazine from Sake Cafe, according to Thomson’s account, Smith and his passengers
found themselves behind an orange Hummer with tinted windows, which stopped suddenly in front of their
car, forcing Will to slam on the brakes. A security camera at Juan’s Flying Burrito captured this incident, but in
the grainy video, time-stamped 11:21 p.m., it isn’t clear whether the two vehicles touched. “The consensus in
the car,” Thomson said, was that the Mercedes “did not hit” the Hummer.

Here Fuller disagrees. He has characterized this incident as a hit-and-run and termed it “the first crime of the
night.”

“We were stopping for a light,” says O’Neal, “and there was like this bump. I felt it. Bear felt it. He looked at me
and said, ‘Soul, somebody hit us?’ I looked at him and snickered—like you do when you both know what the
truth is—and said, ‘Yeah, Soul. Somebody hit us.’ ”

The video from Juan’s Flying Burrito shows Hayes’s Hummer beginning to pull toward the curb. O’Neal says
that he and Hayes wanted to check for any damage and to speak to the driver of the other vehicle. “We were
going to do the right thing, the lawful thing,” he says. “It wasn’t worth f------ up our night.




https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                             6/10
9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 7 of 10
                                                                                            - Sports Illustrated

“We’d have just gotten out and looked—and if there wasn’t any damage we’d have said, ‘Go on, brah.’ Nobody
wants any trouble with the police. You have to understand the mentality. As young black men, we’re not
supposed to be out there in a big orange Hummer, based on who we were and what we looked like and how
we were dressed. Assuming there was no damage, we’d have just said to whoever it was, ‘Just go on.’ ”

Smith, however—“because it was late at night” and “out of concern for the safety of his wife,” according to
Thomson—pulled left across the center line and around the Hummer and drove off, a not-unreasonable course
of action near midnight in New Orleans. As Brett Michael Dykes, the editor-in-chief of Uproxx.com and a
resident of the neighborhood, says, “Everyone here was aware of a rampant rise in bump-and-run carjackings
these days.”

Almost immediately, the Mercedes turned left off Magazine onto Sophie Wright Place. Another storefront video
picks up from there: The Hummer trails the Mercedes—an enraged pursuit, according to prosecutors; an
effort, says O’Neal, to get the Mercedes’s license plate number. “I was holding up my phone,” O’Neal says,
“trying to focus and get it.”

Seconds later, according to Thomson’s narrative, Hayes’s Hummer drove up at great speed and rammed
Smith’s Mercedes, driving it into the Impala. After checking first “to make sure everyone in the car was O.K.,”
Thomson alleged, Smith got out of his car to find out why he’d been rammed. At that point, “this very large
man” (Hayes) and his passenger (O’Neal) approached the Mercedes. Hayes, Thomson said, was yelling and
cursing, waving his arms. As the confrontation escalated, Racquel sought to intervene, eventually leading Will
back to their car. But Hayes followed, armed with a .45-caliber handgun. He then shot Racquel once in each leg
before turning the gun on Will, hitting him once in the side and seven times in the back.

“We have evidence,” Thomson said, “that the killer showed no remorse whatsoever, that he actually stood over
Will Smith’s dead body.”

*****

Two months after the shooting, on the morning of June 3, Hayes stood in Judge Buras’s courtroom on the
second floor of the Orleans Parish Criminal Court building wearing an orange jumpsuit with opso inmate
stenciled across the back. He took a seat at the end of a long wooden bench at the front of the court, where a
bailiff leaned over and whispered a few words before loosening the restraints on Hayes’s wrists. The occasion:
a hearing on motions and a request for bond reduction. But the next 41⁄2 hours turned instead into a dramatic
glimpse at Hayes’s experience on April 9—and a gripping preview of what to expect at trial.

With the defendant looking on calmly, and a couple dozen friends and family members crowded into spectator
benches, prosecutors played publicly for the first time a 911 call from the scene of the shooting, as well as
video of the statement Hayes made to police after he was taken into custody.

The 911 call had been placed by a rookie police officer, Christopher McGaw, who was off-duty and seated on
the patio of the Half Moon Bar & Grill, a block from where the shooting occurred. McGaw testified that he
heard a crash, followed by a “screaming argument,” and that when he left the bar to investigate what was
happening, he heard gunshots but did not see muzzle flashes. After dialing 911, McGaw approached Hayes and
O’Neal, who were standing by the Hummer, Hayes having removed the magazine from his gun and having
placed both on the hood of his car. According to McGaw’s testimony, he asked the two men what had happened
but did not initially identify himself as a police officer.

In the courtroom, Hayes’s voice could be heard in the background of the 911 tape saying, “I got out of the car,
the gun is in my hand.”

McGaw testified that Hayes told him Smith said something like, “Oh, you got a gun? F--- it, I have one too. I can
play that way,” and that Hayes said to McGaw, “What was I supposed to do?” (Under cross-examination,
McGaw also testified that he did not detect any signs of Hayes’s being inebriated.)



https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                             7/10
9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 8 of 10
                                                                                            - Sports Illustrated

Prosecutors then played a video of Hayes’s interrogation by homicide detectives, just hours after the shooting.
Upon being read his rights, Hayes asked for an attorney, at which point the questioning ceased. But, as heard
on the tape, Hayes continued speaking, saying, “It was self-defense,” and that he feared for his life after he was
attacked by three or four people, including Smith. An obviously emotional Hayes could be heard saying that he
told Smith, “Back up, man! Back up!” and “Don’t do that, bro!”

Hayes also told the detectives specifically that Smith hit him three times in the head. “I don’t know what they
were on or what they were drinking,” he could be heard saying before adding plaintively, “He hit me, and I
had a gun in my hand and I didn’t shoot him.” Testifying in court after the tape was played, one of the
detectives, Tindell Murdock, repeated what Hayes told him, that Hayes only fired after Smith moved to get his
own gun.

On the tape Hayes begged of the detectives, “How can I have my life taken away from me for nothing?”

In the end Judge Buras denied a request for bail reduction and Hayes, in his orange jumpsuit, shuffled back to
Orleans Parish Prison, where he remains. Asked afterward if Hayes’s admission that he exited his car with a
gun in hand might undermine his claim not to have been the aggressor, Fuller replied, “Not if you know why
he exited with his gun.” The defense will need to persuade the jury that Hayes felt threatened—by Smith and
others—from the moment of the collision and that it was Smith who escalated matters to the point that Hayes’s
fear met Louisiana’s standard for justifiable homicide.

*****

The case of Will Smith’s shooting death is awash in bold theories about how events transpired, some of them
seemingly outlandish. The defense has tried—thus far unsuccessfully—to obtain Racquel Smith’s medical
records, looking into the possibility that she was shot not by Hayes but by her husband or even by herself, with
an accidentally discharged gun that has yet to be accounted for. Prosecutors insist, however, that all shells and
casings recovered from the scene match Hayes’s weapon. Another theory, brought up breathlessly in online
comment sections, was that Hayes, driven by the memory of his father, shot Smith because the former Saints
star was friendly with Ceravolo; perhaps he’d seen them together at Sake Cafe and gone into a murderous
rage. That idea proved as fleeting as it is implausible. As Times-Picayune columnist Jeff Duncan puts it, “New
Orleans is a very small big town.” Lives intersect here all the time.

Whatever his involvement, Ceravolo remains an intriguing figure in the case. Hayes’s team has raised the
possibility that the former detective, who was on the scene at Sophie Wright Place, tampered with evidence,
that he removed a gun from Smith’s Mercedes before police arrived. (Ceravolo’s lawyer denies this allegation.)
In May detectives took a DNA sample from Ceravolo—as well as from Richard and Rebecca Hernandez—to test
against genetic material recovered from a loaded gun that police found in Smith’s Mercedes. That weapon, in
fact, wasn’t even discovered until three days after police initially announced that only a single gun, Hayes’s,
had been taken at the scene.

O’Neal insists that Ceravolo was there at the time of the shooting; Ceravolo’s lawyer denies this as well as any
suggestion he was on drugs. Ceravolo will likely be a witness at the trial two months from now, as will Thomas
(who could not be reached for comment). Like Smith’s detective friend, the former Saint was photographed at
the scene following the shooting, and three days later he posted on Facebook: “I witnessed a close friend,
teammate and a man that I thought of as one of my big brothers in the NFL shot to death.” Just when Thomas
arrived on Sophie Wright Place remains in question.




https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                             8/10
9/10/2020         Case 2:17-cv-10721-JTM-JVM         Document
                                      Will Smith murder trial reveals a 327-7     Filed
                                                                        divided New       01/12/21
                                                                                    Orleans                 Page 9 of 10
                                                                                            - Sports Illustrated

O’Neal-—who was detained at the scene, handcuffed and transported in the back of a patrol car to police
headquarters, and whose phone and other possessions have yet to be released, even though he was never
charged—believes he knows. “When we had the collision at Felicity,” he says, “it wasn’t huge. The air bags
didn’t go off. Cardell’s car had a little dent at the front, where it hit the spare tire of the Mercedes. That was it.”
The rest of his account cuts to the heart of this case. O’Neal describes an immediate eruption from the two
vehicles in front of the Hummer, a large man emerging from the driver’s seat of the Mercedes and “two men—
not black; they were Hispanic or white”—getting out of the Impala. “We didn’t know it was Will Smith,” he says
of the man who got out of the Mercedes. “We thought he was just another big black dude who was trippin’,
with some other dudes. Hostile as he hopped out, we’re not even thinking, Who is he? We’re thinking, What’s
he doing? Is this dude going to try to hurt us?”

O’Neal goes on to describe the two men from the Impala coming toward the Hummer. “They looked between
the Mercedes and [the Hummer],” he says, “and one of the guys—I know now from seeing photos, it was
Hernandez—said, ‘We got hit! We got hit twice! I feel played!’ ” (Based on O’Neal’s description, this may well
have been the “shirtless man” who was described in many early reports as running around the scene of the
shooting in an agitated state. Hernandez’s lawyer denies that Smith’s party were the aggressors.) When the
two men drew even with the front of the Hummer, O’Neal says he got out. “I didn’t know Cardell got out with
his gun,” he says. “I was looking forward and my mind was in shock.” O’Neal’s focus, he says: Defuse the
situation and leave. “[Being] a black dude—especially these days, with all that’s going on—I did not want to
have any involvement with the police.”

O’Neal describes holding back the two men in front of the Hummer, thinking, This is [taking] too long!
Meanwhile, he says, on the other side of the cars, by the driver’s door of the Mercedes, “three or four dudes”
were trying to hold back the man he now knows was Smith.

After seeing the media coverage of the incident, what does O’Neal believe about the involvement of Thomas
and Ceravolo? “F--- yeah, Pierre Thomas was there,” he says. “He was one of the [guys] trying to hold back Will
Smith. And Ceravolo, I remember seeing his peach-colored shirt. He was also one of those [guys].”

According to O’Neal, Smith broke away from the others and charged at Hayes. “The only one who kept trying
to restrain him was Racquel,” he says. “But he was like a madman, throwing her around. Nobody was calming
him down.”

O’Neal says he saw Smith “swing on Cardell multiple times,” but that he didn’t see the shooting. He was on the
other side of the Hummer, trying to hold back the two men from the Impala, when he heard shots: “Pow, pow,
pow, pow . . .”

“That was the scaredest second of my life, when I heard those shots and I didn’t see my Soul,” says O’Neal. “He
was my best friend from forever. I made a vow to this man’s mama that I’d take care of him . . . and then I
didn’t see him.”

At that point O’Neal says he ducked back into the Hummer and retrieved his own dual caliber revolver. “I had
firearm training,” he says. “I was even a member of the damn NRA for two years. I wasn’t just some ignorant
brother with a gun.”

When O’Neal peered out around the Hummer’s front fender—everyone else evidently having run from the
scene—Hayes came walking past him. Hayes pulled the magazine out of his gun and placed both items on the
hood of his car.

“I had to see,” O’Neal says, “so I went and looked [into the Mercedes], and the dude [Smith] was lying across
the seat with his arm stretched toward the glove compartment.”




https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                             9/10
9/10/2020        Case 2:17-cv-10721-JTM-JVM        Document
                                     Will Smith murder trial reveals a327-7      Filed
                                                                       divided New      01/12/21
                                                                                   Orleans                Page 10 of 10
                                                                                           - Sports Illustrated

O’Neal says he then went back and stood with Hayes by the front of the Hummer. “I called the police,” he says.
“Cardell called Tiffany.” (“He was just in total shock,” says LaCroix, recalling the conversation. “He was like, ‘I
shot somebody! They kept coming! They attacked us!’ ”) After that, O’Neal says, he and Hayes simply waited.
“The only two times I was scared,” he says, “was when I heard the shots and thought Bear had been killed, and
then when we were standing there waiting and I heard the sirens. I had my hands up and I saw this female
cop roll up on us and I remember thinking, Oh, Lord, this is not how I’m wanting to go out.”

*****

December 1 will bring a strange reunion of sorts. All of the key figures who were on Sophie Wright Place on
April 9 will be assembled again in the Orleans Parish Criminal Court building. All but one, of course. Will
Smith will still have a vivid presence in the courtroom, his actions and his character in some ways on trial just
as much as those of Hayes. The hope is that all the questions raised from the beginning of this case will be
answered at last. But some questions are likely to remain, whatever the verdict. Would Hayes have been
charged with something less than murder had the man he shot not been a prominent athlete and a local hero?
Had the roles been reversed, what charges would Smith have faced?

In the meantime Racquel Smith continues her recovery, even as she tries to keep her children from new media
accounts of their father’s death. Cardell Hayes remains in jail, while at home LaCroix tells young C.J. his father
is just away on a business trip. (It helps that he calls “every couple of days.”) Kevin O’Neal continues to lay low
(“Man, people look at you like, You the dude who killed Will Smith”), though he turned out for C.J.’s most
recent football game, in Pontchartrain Park. And all around, New Orleans goes on, the Saints filling the
Superdome while outside on the streets the festive and the violent proceed in uneasy lockstep.

Not long before April 9, Hayes had a new tattoo inked on his left forearm. It reads: only the strong survive. The
question is whether that message should be taken as a chilling and heartless warning, or as a determined
pledge to endure.




https://www.si.com/nfl/2016/10/11/will-smith-death-new-orleans                                                            10/10
